OPINION — AG — (1) THE FIFTEEN PERCENT LIMITATION REFERRED TO IN 70 O.S. 13-8 [70-13-8] (SCHOOL DISTRICTS WITH PHYSICALLY HANDICAPPED, SPEECH DEFECTIVE AND SLOW LEARNING DISABILITIES, PROGRAMS) SHOULD BE CALCULATED BY TAKING FIFTEEN PERCENT OF THE TOTAL APPROPRIATION MADE BY THE LEGISLATURE FOR THE FISCAL YEAR IN QUESTION FOR THE PURPOSE OF SAID SECTION, WITHOUT FIRST DEDUCTING FROM SAID TOTAL APPROPRIATION ANY ADMINISTRATIVE OR OTHER COSTS. (2) FUNDS PAID BY THE STATE BOARD OF EDUCATION TO PERSONS BOARDING (HOUSING) HANDICAPPED CHILDREN, SUCH AS REFERRED TO IN 70 O.S. 13-8 [70-13-8], ARE NOT WITHIN THE FIFTEEN PERCENT LIMITATION PLACED BY SAID SECTION UPON THE AMOUNT OF FUNDS WHICH MAY BE PAID TO THE SCHOOL DISTRICT WITHIN A COUNTY. CITE: 70 O.S. 13-8 [70-13-8] (RICHARD M. HUFF)